¶15 (dissenting) — I fear that the Department of Labor and Industries and the majority read this statutory exception to the Washington Minimum Wage Act (RCW 49.46.130) in a way they wished it read. But they do not read it in the way in which it was written by the legislature.
Sweeney, J.
¶16 Here is what the statute says in relevant part:
This section does not apply to:
(g) Any individual employed (i). . . (ii). . . delivering to storage, or to market or to a carrier for transportation to market, any agricultural or horticultural commodity.
RCW 49.46.130(2)(g) (emphasis added).
¶17 Where the words used in a statute are unambiguous, we derive the legislature’s intent from the language of the statute alone. Kilian v. Atkinson, 147 Wn.2d 16, 20, 50 P.3d 638 (2002). No one suggests that this statute is ambiguous in a way that would require our resort to the legislative history, the purpose of the statutory scheme, or some other judicial device to determine its meaning. Id. at *73021. And the plain meaning here accommodates Cipriano Esparza’s trucking operation.
¶18 But even if I place this particular part of the statute (RCW 49.46.130(2)(g)(ii)) in the larger context, it only reinforces my reading of the exception. The previous sub-part (RCW 49.46.130(2)(g)(i)) specifically covers any individual employed on a farm. It follows then that the portion of the exemption being asserted by Mr. Esparza (RCW 49.46.130(2)(g)(ii)), which makes no reference to individuals employed on a farm, would not require employment on a farm or distribution from a farm in order to assert this exception to the Minimum Wage Act, as both the majority and the Department of Labor and Industries concludes.
¶19 I would enforce the clear language to this exception to the Washington Minimum Wage Act and reverse the decision of the trial court.
Reconsideration denied May 19, 2005.
Review granted at 156 Wn.2d 1010 (2006).